DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 2/8/22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The copy of WO 2014/159581 isn’t legible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9, 10, 13 and 15 of U.S. Patent No. 10,602,268 B1, claims 1, 2, 6, 8, 9, 13, 15 and 16 of US 11,159,880 B2, and claims 1, 6 and 11 of US 11,024,331 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to substantially the same subject matter. Transmitting data via a network interface is well known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Further, An NMD is a playback device (‘268 and ‘331), a wake word is a trigger event (‘331) and classifying the noise by noise type is an obvious way to classify for the purpose of modifying parameters of a voice controlled device (‘268).

Instant Application
US 10,602,268 B1
US 11,159,880 B2
US 11,024,331 B2
2. A playback device, comprising: one or more processors; one or more microphones; a network interface; and a tangible, non-transitory, computer-readable medium storing instructions executable by the one or more processors to cause the playback device to perform operations comprising: detecting sound via the one or more microphones; capturing sound data based on the detected sound; analyzing the sound data to detect a trigger event; capturing metadata associated with the sound data, wherein the sound data is not derivable from the metadata; transmitting the metadata absent the sound data via a network interface for remote evaluation; receiving, at the playback device, results of remote analysis of the metadata to classify noise in the sound data; and based on the classified noise, modifying at least one performance parameter of the playback device.
7. A network microphone device (NMD), comprising: one or more processors; one or more microphones; and a tangible, non-transitory, computer-readable medium storing instructions executable by the one or more processors to cause the NMD to perform operations comprising: detecting sound via the one or more microphones; capturing sound data in a first buffer of the NMD based on the detected sound; analyzing, via the NMD, the sound data to detect a trigger event; transmitting, via the NMD, the sound data to a first one or more remote computing devices associated with a voice assistant service (VAS); capturing metadata associated with the sound data in at least a second buffer of the NMD, wherein the sound data is not derivable from the metadata; transmitting, via the NMD, the metadata absent the sound data to a second one or more remote computing devices associated with a remote evaluator, the remote evaluator being distinct from the VAS; after detecting the trigger event, analyzing the metadata to classify noise in the sound data; and based on the classified noise, modifying at least one performance parameter of the NMD.
1. A playback device, comprising: one or more processors; one or more microphones; and a tangible, non-transitory, computer-readable medium storing instructions executable by the one or more processors to cause the playback device to perform operations comprising: detecting sound via the one or more microphones; capturing sound data based on the detected sound; analyzing the sound data to detect a trigger event; transmitting the sound data to a first one or more remote computing devices associated with a voice assistant service (VAS); capturing metadata associated with the sound data, wherein the sound data is not derivable from the metadata; transmitting the metadata absent the sound data to a second one or more remote computing devices associated with a remote evaluator, the remote evaluator being distinct from the VAS; receiving, from the remote evaluator, results of analysis of the metadata to classify noise in the sound data; and based on the classified noise, modifying at least one performance parameter of the playback device.
11. A network microphone device (NMD) comprising: one or more processors; a microphone array comprising a plurality of individual microphones; and a computer-readable medium storing instructions that, when executed by the one or more processors, cause the network microphone device to perform operations, the operations comprising: detecting sound via the individual microphones; capturing sound data in at least a first buffer based on the detected sound, wherein the sound data includes a voice input; analyzing the sound data to detect a wake word associated with a voice assistant service (VAS); capturing metadata associated with the sound data in at least a second buffer, wherein the voice input is not derivable from the metadata; sending the sound data to one or more computing devices associated with the VAS to determine an intent based on the voice input; providing the metadata to at least one network device to determine at least one characteristic of the detected sound based on the metadata; after providing the metadata, receiving a response from the at least one network device, wherein the response includes an instruction, based on the determined characteristic, to modify at least one performance parameter of the network microphone device; modifying the at least one performance parameter based on the instruction, wherein the modifying comprises at least one of: adjusting the fixed gain of the NMD; adjusting a wake-word-detection sensitivity parameter of the NMD; adjusting a noise-reduction parameter of the NMD; adjusting an acoustic echo cancellation parameter of the NMD; adjusting a spatial processing algorithm of the NMD; or adjusting a localization algorithm of the NMD; and performing a command based on an intent determined by the VAS.
Claim 3 
See claim 7
See claim 1
See claim 11
Claim 4
See claim 7
See claim 1
See claim 11
Claim 5
See claim 9
-
-
Claim 6
See claim 9
-
-
Claim 7
See claim 7
See claim 2
-
Claim 8
See claim 10
See claim 6
See claim 11
9. A method comprising: detecting sound via one or more microphones of a playback device; capturing sound data based on the detected sound; analyzing the sound data to detect a trigger event; capturing metadata associated with the sound data, wherein the sound data is not derivable from the metadata; transmitting the metadata absent the sound data via a network interface of the playback device for remote evaluation; receiving, at the playback device, results of remote analysis of the metadata to classify noise in the sound data; and based on the classified noise, modifying at least one performance parameter of the playback device.
1. A method comprising: detecting sound via one or more microphones of a network microphone device (NMD); capturing sound data in a first buffer of the NMD based on the detected sound; analyzing, via the NMD, the sound data to detect a trigger event; transmitting, via the NMD, the sound data to a first one or more remote computing devices associated with a voice assistant service (VAS); capturing metadata associated with the sound data in at least a second buffer of the NMD, wherein the sound data is not derivable from the metadata; transmitting, via the NMD, the metadata absent the sound data to a second one or more remote computing devices associated with a remote evaluator, the remote evaluator being distinct from the VAS; after detecting the trigger event, analyzing the metadata to classify noise in the sound data; and based on the classified noise, modifying at least one performance parameter of the NMD.
8. A method comprising: detecting sound via one or more microphones of a playback device; capturing sound data via the playback device based on the detected sound; analyzing, via the playback device, the sound data to detect a trigger event; transmitting, via the playback device, the sound data to a first one or more remote computing devices associated with a voice assistant service (VAS); capturing metadata associated with the sound data via the playback device, wherein the sound data is not derivable from the metadata; transmitting, via the playback device, the metadata absent the sound data to a second one or more remote computing devices associated with a remote evaluator, the remote evaluator being distinct from the VAS; receiving, at the playback device and from the remote evaluator, results of analysis of the metadata to classify noise in the sound data; and based on the classified noise, modifying at least one performance parameter of the playback device.
1. A method, comprising: detecting sound via individual microphones of a network microphone device (NMD); capturing sound data in at least a first buffer based on the detected sound, wherein the sound data includes a voice input; analyzing the sound data to detect a wake word associated with a voice assistant service (VAS); capturing metadata associated with the sound data in at least a second buffer, wherein the voice input is not derivable from the metadata; sending the sound data to one or more computing devices associated with the VAS to determine an intent based on the voice input; providing the metadata to at least one network device to determine at least one characteristic of the detected sound based on the metadata; after providing the metadata, receiving a response from the at least one network device, wherein the response includes an instruction, based on the determined characteristic, to modify at least one performance parameter of the network microphone device; modifying the at least one performance parameter based on the instruction, the modifying comprising at least one of: adjusting the fixed gain of the NMD; adjusting a wake-word-detection sensitivity parameter of the NMD; adjusting a noise-reduction parameter of the NMD; adjusting an acoustic echo cancellation parameter of the NMD; adjusting a spatial processing algorithm of the NMD; or adjusting a localization algorithm of the NMD; and performing a command based on an intent determined by the VAS.
Claim 10 
See claim 1
See claim 8
See claim 1
Claim 11
See claim 1
See claim 8
See claim 1
Claim 12
See claim 3
-
-
Claim 13
See claim 3
-
-
Claim 14
See claim 1
See claim 9
-
Claim 15
See claim 4
See claim 13
See claim 1
16. One or more tangible, non-transitory, computer-readable medium storing instructions executable by one or more processors to cause a playback device to perform operations comprising: detecting sound via one or more microphones of the playback device; capturing sound data based on the detected sound; analyzing the sound data to detect a trigger event; capturing metadata associated with the sound data, wherein the sound data is not derivable from the metadata; transmitting the metadata absent the sound data via a network interface of the playback device for remote evaluation; receiving, at the playback device, results of remote analysis of the metadata to classify noise in the sound data; and based on the classified noise, modifying at least one performance parameter of the playback device.
13. Tangible, non-transitory, computer-readable medium storing instructions executable by one or more processors to cause a network microphone device (NMD) to perform operations comprising: detecting sound via one or more microphones of the NMD; capturing sound data in a first buffer of the NMD based on the detected sound; analyzing, via the NMD, the sound data to detect a trigger event; transmitting, via the NMD, the sound data to a first one or more remote computing devices associated with a voice assistant service (VAS); capturing metadata associated with the sound data in at least a second buffer of the NMD, wherein the sound data is not derivable from the metadata; transmitting, via the NMD, the metadata absent the sound data to a second one or more remote computing devices associated with a remote evaluator, the remote evaluator being distinct from the VAS; after detecting the trigger event, analyzing the metadata to classify noise in the sound data; and based on the classified noise, modifying at least one performance parameter of the NMD.
15. Tangible, non-transitory, computer-readable medium storing instructions executable by one or more processors to cause a playback device to perform operations comprising: detecting sound via one or more microphones of the playback device; capturing sound data via the playback device based on the detected sound; analyzing, via the playback device, the sound data to detect a trigger event; transmitting, via the playback device, the sound data to a first one or more remote computing devices associated with a voice assistant service (VAS); capturing metadata associated with the sound data via the playback device, wherein the sound data is not derivable from the metadata; transmitting, via the playback device, the metadata absent the sound data to a second one or more remote computing devices associated with a remote evaluator, the remote evaluator being distinct from the VAS; receiving, at the playback device and from the remote evaluator, results of analysis of the metadata to classify noise in the sound data; and based on the classified noise, modifying at least one performance parameter of the playback device.
6. A non-transitory computer-readable medium comprising instructions for evaluating performance of a network microphone device (NMD), the instructions, when executed by a processor, causing the processor to perform the following operations: detecting sound via individual microphones of a network microphone device; capturing sound data in at least a first buffer based on the detected sound, wherein the sound data includes a voice input; analyzing the sound data to detect a wake word associated with a voice assistant service (VAS); capturing metadata associated with the sound data in at least a second buffer, wherein the voice input is not derivable from the metadata; sending the sound data to one or more computing devices associated with the VAS to determine an intent based on the voice input; providing the metadata to at least one network device to determine at least one characteristic of the detected sound based on the metadata; after providing the metadata, receiving a response from the at least one network device, wherein the response includes an instruction, based on the determined characteristic, to modify at least one performance parameter of the network microphone device; modifying the at least one performance parameter based on the instruction, wherein the modifying comprises at least one of: adjusting a fixed gain of the NMD; adjusting a wake-word-detection sensitivity parameter of the NMD; adjusting a noise-reduction parameter of the NMD; adjusting an acoustic echo cancellation parameter of the NMD; adjusting a spatial processing algorithm of the NMD; or adjusting a localization algorithm of the NMD; and performing a command based on an intent determined by the VAS.
Claim 17
See claim 13
See claim 15
See claim 6
Claim 18
See claim 13
See claim 15
See claim 6
Claim 19
See claim 15
-
-
Claim 20
See claim 15
-
-
Claim 21
See claim 13
See claim 16
-


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES K MOONEY/Primary Examiner, Art Unit 2654